DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status Identifiers
Status Identifiers are missing in the claims. However, the preliminary amendment filed on May 6, 2020 indicates that the claims 1-11 are cancelled, and claims 12-24 are new. Applicant is advised to indicate status identifiers (See MPEP 714 Section C) on future amendment and/or addition of claims. The Examiner will treat claims 1-11 as cancelled, and the Examiner will evaluate the merits of claims 12-24. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is recites the limitation " the pressure and/ or humidity value ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (US 20130238167 A1) in view of Murakami (US 7181409 B1).
Claim 12. Stanfield teaches a car sharing management system (Fig 1) for managing usage objects ([0018] e.g. available vehicles), comprising: 
at least one detection apparatus installed on the usage object for identifying a user stored in a database
([0057] method S200 can be implemented by a vehicle rental apparatus, such as arranged on, arranged within, or incorporated into the vehicle. [0037] the user's profile can be stored in a database of rental profiles contained on a remote server... The rental apparatus can also implement an optical sensor (e.g., camera), a radio-frequency identification (RFID) reader, a barcode scanner, a magnetic stripe reader, a near-field communication (NFC) reader, or any other sensor or combination of sensors to capture an identify of the user.), comprising 

a) at least one optical and/or physical sensor which detects the user by means of sensors and/or obtains optical data
([0033] RFID reader on or adjacent the vehicle, as shown in FIG. 6. The RFID reader can be configured to download information from an employee badge (shown in FIG. 6), a credit card, a driver's license, a mobile computing device e.g., smartphone), etc. issued to the user when within a suitable range of the RFID reader, and Block S130 can collect this downloaded information from the RFID reader. [0034] Block S130 interfaces with an optical arranged within, on, or proximal the vehicle to collect relevant user information. In one example, Block S130 interfaces with a camera arranged within the rental apparatus to capture an image of a credit card, driver's license, passport, etc. held up to the camera by the user, wherein Block S130 implements a machine vision technique (e.g., optical character recognition (OCR)) to extract relevant information from the image.);

 b) and at least one processing unit providing for storing measured values of the sensor, wherein the processing unit sends the data measured by the sensor to a CPU, these data being processed by the processing unit ([0057] The rental apparatus can include a processor... the vehicle fleet manager can handle user- and vehicle-related data collected by and transmitted from the rental apparatus to identify a location of the vehicle and to verify the user as a suitable driver.)
, and wherein, 

c) the CPU and/or the processing unit compares sensed data with corresponding values stored in a database or sent to the database, and if the values or corresponding value ranges match these values, the CPU sends a release signal to a comparing device, which then releases a usage object for use
([0037] [0037] Block S130 can further implement the identification information of the user to verify the user as a suitable driver. For example, the Block S130 can identify the user based on the identification information and select a rental profile of the user according to the user's identity. In this example, Block S130 can access a driver's license, driving record, rental record, billing information, vehicle preferences (e.g., radio settings), etc. from the user's profile, and the user's profile can be stored in a database of rental profiles contained on a remote server. 
[0038] For example, Block S140 can communicate an unlock command to the vehicle from through a mobile computing device carried by the user. In another example, Block S140 can communicate an unlock command from a server hosting the fleet manager to the vehicle via a long-range wireless radio incorporated into the vehicle.), and 
further discloses a local assembly station which is proximal to the usage object and in wireless communication so that the CPU can communicate wirelessly with the comparing device
([0019][0057] e.g. the local kiosk wirelessly communicates with the vehicle apparatus)but does not specifically disclose 
d) wherein the CPU is installed in at least one assembly station, away from the usage object. 
However, Murakami teaches wherein the CPU is installed in at least one assembly station, away from the usage object
(Col 17 lines 40-60 e.g. Two examples of vehicle distribution port facility 14 are shown in FIGS. 6 and 8, respectively. In the example embodiments of FIGS. 6 and 8, the vehicle distribution port 10 facility includes parking spaces 156 for parking a plurality of vehicles 16. In addition, the distribution port 10 includes a computer subsystem 158 typically located at a kiosk 14 to facilitate user interaction. FIG. 7 shows a generalized block diagram representation of the computer subsystem 158, which includes a computer 160, a display and user interface device 162, and a communications interface 164 for communication with the central facility 12. The communications interface 164 may be, for example, a satellite, radio frequency RF or other wireless link, in which case, the interface 164 would include a transmitter/receiver.)

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a CPU that is installed in at least one assembly station, away from the usage object as taught by Murakami within the system of Stanfield for the purpose of enhancing the system to have a stationary device in which the usage objects can interact remotely.

Claim 13. Stanfield and Murakami teach the car sharing management system according to claim 12, wherein the assembly station is a stationary assembly station (Col 17 lines 10-30 e.g. Fig 8 subsystem 158 with kiosk 14).

Claim 14. Stanfield and Murakami teach the car sharing management system according to claim 12, wherein the comparing device (6) is installed on the usage object and moves with the usage object
([0057] method S200 can be implemented by a vehicle rental apparatus, such as arranged on, arranged within, or incorporated into the vehicle.).

Claim 15. Stanfield and Murakami teach the car sharing management system according to claim 12, wherein the sensor is selected from the group of sensors consisting of an infrared, ultrasound or UV sensor and an optical image camera 
([0019] The rental apparatus can also implement an optical sensor (e.g., camera), a radio-frequency identification (RFID) reader, a barcode scanner, a magnetic stripe reader, a near-field communication (NFC) reader, or any other sensor or combination of sensors to capture an identify of the user.).

Claim 18. Stanfield and Murakami teach the car sharing management system according to claim 12, characterised by at least one transmitter which sends predetermined values or value ranges of the pressure and/or humidity values and/or optically obtained values to the comparing device, and the comparing device compares these received values with the values or ranges of values sent from the CPU to the comparing device
(Stanfield [0034] Block S130 interfaces with a camera arranged within the rental apparatus to capture an image of a credit card, driver's license, passport, etc. held up to the camera by the user, wherein Block S130 implements a machine vision technique (e.g., optical character recognition (OCR)) to extract relevant information from the image., [0037] Block S130 can further implement the identification information of the user to verify the user as a suitable driver.).

Claim 19. Stanfield and Murakami teach the car sharing management system according to claim 18, characterised in that the transmitter is a vehicle key or a part thereof, the transmitter communicating by means of a wireless connection with the comparing device and/or the CPU
([0041] In one implementation, Block S140 receives GPS location data from a mobile computing device associated with the user…In this example, the knock can thus function as a "key" to the vehicle, thus enabling Block S140 to authenticate the user without a tangible key or by collecting user information from a driver's license, credit card, etc. However, Block S140 can function in any other way to enable user access to the vehicle. e.g. user’s mobile device and sensor within the mobile device act as a key).

Claim 20. Stanfield and Murakami teach the car sharing management system according to claim 12, characterised in that the comparing device is installed in the vehicle key and/or mobile phone ([0038] For example, Block S140 can communicate an unlock command to the vehicle from through a mobile computing device carried by the user. In another example, Block S140 can communicate an unlock command from a server hosting the fleet manager to the vehicle via a long-range wireless radio incorporated into the vehicle.).

Claim 21. Stanfield and Murakami teach the car sharing management system according to claim 12, characterised in that the comparing device releases for use a component selected from the group of components consisting of a vehicle lock, an immobilizer, a steering wheel lock, an accelerator pedal and a brake pedal in the event of a data match (Stansfield [0049] ignition, immobilize the vehicle with open circuit,  [0041] lock/unlock vehicle).
Claim 22. Stanfield and Murakami teach the car sharing management system according to claim 12, characterised in that on the basis of the individual values, the CPU determines at least one respective characteristic value from which it can be derived which individual is currently occupying the apparatus for measuring pressure and/or moisture according to biological and/or optical properties such as weight and/or size, and/or that after the vehicle seat is occupied, depending on the identified person, a pre-stored seating position, a pre-stored light and/or sound ambience, a pre-stored music and/or radio station or other personalized services are selected and/or used
(Stanfield [0042] Block S150 of method S100 recites determining, through a sensor arranged within the vehicle, that the user is seated in a driver's seat within the vehicle.
[0043] Block S140 can access a known weight of the user from the user's rental profile, and Block S150 can determine that the user is seated in the driver's seat given a seat occupancy sensor output within a threshold range of the known weight of the user (e.g., .+-.10%)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield and Murakami  and further in view of Watanabe (US 7213462).
Claim 16. Stanfield and Murakami teach the car sharing management system according to claim 12, and further disclose the use of a plurality of sensors but do not specifically disclose characterised in that the sensor is a sensor for measuring pressure and/or humidity  and wherein, the sensor:
a) has at least one capacitor having at least two electrodes,  which are arranged relative to one another in a horizontal direction along and on a support material, facing one another, and at least one dielectric layer is arranged between the electrodes wherein,
 b) on a side of at least one electrode  and/or of the dielectric layer, facing away from the support material, at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer is arranged, and, 
c) the at least one electrode and/or the dielectric layer is arranged in a transverse direction between the support material and the moisture layer so that a capacitance changes at least partially due to a liquid that at least partially impinges on the dielectric, and 
d) the processing unit is configured and provided to measure and/or to store measured values of the sensor, so that , 
e) a capacitive humidity sensor is created, wherein the processing unit sends the data measured by the sensor to the CPU, and these data are processed by the processing unit.

However, Watanabe teaches is a sensor for measuring pressure and/or humidity and wherein, 
the sensor (Figs 2 and 3, humidity sensing portion 40 )
a) has at least one capacitor having at least two electrodes,  which are arranged relative to one another in a horizontal direction along and on a support material, facing one another, and at least one dielectric layer is arranged between the electrodes wherein
(Col 6 lines 50-6 e.g. this humidity sensor chip 4 is a humidity sensor of a so-called capacitance changing type, and is constructed with a humidity sensing portion 40a and a reference portion 40b. The humidity sensing portion 40a is constructed with comb teeth shaped electrodes (wiring) 43a, 43b insulated by a dielectric film,
Figs. 2-3 depicts the electrodes arranged in a horizontal surface of the substrate 41, substrate 47 is the support material),
 b) on a side of at least one electrode  and/or of the dielectric layer, facing away from the support material, at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer is arranged (Fig. 3 humidity sensing film 45; the film 45 is arranged
on a first side of the electrodes 43a, 43b and dielectric 44 and the substrate 41 is arranged on a second side of the electrodes 43a, 43b/dielectric 44), and, 
c) the at least one electrode and/or the dielectric layer is arranged in a transverse direction between the support material and the moisture layer so that a capacitance changes at least partially due to a liquid that at least partially impinges on the dielectric layer (
Col 7 lines 31-37 e.g. (the electrodes 43a, 43b and dielectric 44 arranged between the substrate 41 and moisture layer 45, see Fig. 3)), and, 
d) the processing unit is configured and provided to measure and/or to store measured values of the sensor (processing circuit chip 5), so that , 
e) a capacitive humidity sensor is created, wherein the processing unit sends the data measured by the sensor to the CPU, and these data are processed by the processing unit
(Col 8lines 30-40 e.g. After the output of this low pass filter 53 is gain-adjusted by the amplifier 54, this adjusted signal is externally outputted through a terminal T1 as a signal showing humidity information. In this humidity sensor, the relative humidity is normally calculated together with reference to temperature information using a temperature sensor separately arranged. ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sensor for measuring pressure and/or humidity as taught by Watanabe within the system of Stanfield and Murakami for the purpose of enhancing the system to detect a physically interaction of a user that is attempting to access the usage object.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield and Murakami and Watanabe and further in view of Haick (US 20150082920 A1).
Claim 17. Stanfield and Murakami and Watanabe teach the car sharing management system according to claim 16, and further disclose a support material but do not specifically disclose wherein the support material is a flexible support material.
However, Haick teaches a capacitive humidity sensor with a flexible support material ([0029] humidity sensor being deposited on a substantially flexible substrate, wherein the sensor is configured to)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flexible support as taught by Haick within the system of Stanfield, Murakami and Watanabe for the purpose of enhancing the system in order to allow the sensor to be securely mounted to a curved or non-stiffening surface.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield and Murakami and further in view of Farrer (US 8111942 B2).
Claim 23. Stanfield and Murakami teach the car sharing management system  according to claim 12, and further discloses the process of verifying the user using an optical element but does not specifically disclose  characterised in that if the measured data differ by more than 25% from the stored data values, a face detection device detects the face of a user on the basis of image data  which correspond to the optically obtained data or have been obtained therefrom and, despite the data discrepancy, the usage element is activated if the face detection device identifies a user face as identical to a face stored in the face detection device.
However, Farrer teaches the process of if the measured data differ by more than 25% from the stored data values, a face detection device detects the face of a user on the basis of image data  which correspond to the optically obtained data or have been obtained therefrom and, despite the data discrepancy, the usage element is activated if the face detection device identifies a user face as identical to a face stored in the face detection device 
( Col 2 lines 55-67,  Col 3 lines 1-10 e.g. comparator 206 can generate a feedback signal according to a result of the comparison. For example, the comparator 206 can generate a feedback signal to adjust one or more camera settings if no matched reference image is found (e.g., the first matching percentage is less than a predetermined threshold)... The camera 202 captures a second live image based on the adjusted setting and forwards the second live image to the comparator 206. The comparator 206 compares the second live image with the reference image(s) to determine a second matching percentage which can indicate a similarity between the second live image and the reference image(s), in one embodiment.
Col 4 lines 1-5 e.g. user adjusted threshold can be 25%).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use process of if the measured data differ by more than 25% from the stored data values, a face detection device detects the face of a user on the basis of image data  which correspond to the optically obtained data or have been obtained therefrom and, despite the data discrepancy, the usage element is activated if the face detection device identifies a user face as identical to a face stored in the face detection device as taught by Farrer within the system of Stanfield and Murakami for the purpose of enhancing the system to further confirm an individual based on image settings and provide an adjustment feature to compensate for the background noise within the image.
Claim 24. Stanfield, Murakami and Farrer teach the car sharing management system according to claim 23, characterised in that the detected image data are compared with authorization data, which are also stored in the database, this comparison comprising a classification comparison of data classes of the image data with data classes of the authorization data, wherein a classification of the image data is carried out on the basis of movement vectors of the user in such a way that a movement profile is first created by the face detection device from the temporal movement of the user, the movement profile of the user comprising movement vectors of said user, and further wherein users and/or user movements are combined into data blops or data clusters, which are then classified in terms of their shape and/or extent
(Farrer Col 5 lines 1-10 e.g. In block 411, if a previous matching percentage is available, a direction of adjustment is determined by the comparator 206 based on the current and previous matching percentage. If the current matching percentage is greater than the previous matching percentage, a forward direction of adjustment is determined, in one embodiment. If the current matching percentage is less than the previous matching percentage, a backward direction of adjustment is determined, in one embodiment. In block 412, a feedback signal is generated by the comparator 206 based on the live image and the reference image(s) and based on the direction of adjustment.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689